On Application for Rehearing.
PER CURIAM.
In its application for rehearing, Latter & Blum, Inc., complains that it was cast in judgment to the plaintiff for the amount which it retained as agent together with interest, costs, and attorney’s fees.
Merely in order to alleviate any apprehension which counsel may have, we desire to make it perfectly clear that Latter & Blum, Inc., is liable to the plaintiff only in its capacity as stake-holder or depositary, and is not liable for interest, costs, or attorney’s fees.